         Case 1:20-po-05022-TJC Document 9 Filed 07/31/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                     PO 20-5022-TJC

                          Plaintiff,           Violation No. FATK00AZ
            vs.                                Location Code: M6H

 BRIAN PHILLIPS,                               ORDER

                          Defendant.



      Pending before the Court is the motion of the United States to vacate the

bench trial currently set for September 15, 2020, and to set collateral in this matter.

(Doc. 8.) For good cause shown,

      IT IS ORDERED that the forfeiture amount is set at $75.00 in addition to the

$30.00 processing fee, for a total mount owing of $105.00.

      Payments may be made via U.S. Mail to:

                                Central Violations Bureau
                                    P.O. Box 780549
                               San Antonio, TX 78278-0549

      Or, payments may be made online at:

                           https://www.cvb.uscourts.gov/

///

///
                                           1
         Case 1:20-po-05022-TJC Document 9 Filed 07/31/20 Page 2 of 2



      Upon payment of the collateral amount, the United States may move to

dismiss this action and vacate the bench trial.

DATED this 31st day of July, 2020.

                                        __________________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge




                                          2
